


110 HRES 535 EH: Commending David Ray Ritcheson, a survivor

U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 535
		In the House of Representatives, U.
		  S.,
		
			July 23, 2007
		
		RESOLUTION
		Commending David Ray Ritcheson, a survivor
		  of one of the most horrific hate crimes in the history of Texas, and
		  recognizing his efforts in promoting Federal legislation to combat hate
		  crimes.
	
	
		Whereas David Ray Ritcheson, a Mexican-American, was a
			 friendly and cheerful student at Klein Collins High School in the Houston
			 suburb of Spring, Texas, and a popular and talented football athlete who was
			 loved and admired by his family and friends;
		Whereas on April 23, 2006, at the age of 16, David Ray
			 Ritcheson was severely assaulted while attending a party in Spring,
			 Texas;
		Whereas the former running back and freshman homecoming
			 prince spent more than three months in the hospital as a result of the injuries
			 he suffered in the assault and endured more than 30 surgeries to restore his
			 appearance and regain the normal use of his bodily functions;
		Whereas no human being deserves to be tortured and
			 victimized like David Ray Ritcheson simply because he is of a different
			 background, race, religion, ethnic group, or sexual orientation;
		Whereas of all crimes, hate crimes are most likely to
			 create or exacerbate tensions that can trigger larger community-wide racial
			 conflict, civil disturbances, and riots in communities at-risk of serious
			 social and economic consequences;
		Whereas hate-motivated violence disrupts the tranquility
			 and safety of communities, impedes the movement of members of targeted groups,
			 and prevents members of targeted groups from purchasing goods and services,
			 obtaining or sustaining employment, and fulfilling the American Dream;
		Whereas the courageous, eloquent, and compelling testimony
			 of David Ray Ritcheson before a committee of the House of Representatives
			 brought into vivid relief the human face of victims of hate crimes and the
			 terrible suffering that such crimes inflict on victims and their families,
			 friends, and communities;
		Whereas David Ray Ritcheson, in his testimony, emphasized
			 that he was a survivor who urged the Federal Government to take the lead in
			 deterring individuals like those who attacked him from committing violent
			 crimes against others because of where they are from, the color of their skin,
			 the God they worship, the person they love, or the way they look, talk, or
			 act;
		Whereas David Ray Ritcheson’s powerful testimony helped
			 inspire the House of Representatives to pass the Local Law Enforcement Hate
			 Crimes Prevention Act of 2007 (H.R. 1592 of the 110th Congress), which
			 incorporates key provisions of the David Ray Hate Crimes Prevention Act of 2007
			 (H.R. 254 of the 110th Congress);
		Whereas David Ray Ritcheson vowed to do whatever he could
			 to help make the United States a hate-free place in which to live;
		Whereas the courage displayed by David Ray Ritcheson is an
			 inspiration to all Americans and reinforces the message that acts of bigotry
			 and hate are unacceptable in the United States; and
		Whereas, on July 1, 2007, David Ray Ritcheson died at the
			 age of 18: Now, therefore, be it
		
	
		That the House of Representatives mourns
			 the passing of David Ray Ritcheson and commends him for his activism in
			 contributing and raising awareness toward the eradication and elimination of
			 hate crimes in the United States.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
